In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
ALFONSO PACHECO,         *                           No. 13-322V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: September 8, 2015
v.                       *
                         *                          Stipulation; influenza (“flu”) vaccine;
SECRETARY OF HEALTH      *                          Guillain-Barré Syndrome (“GBS”);
AND HUMAN SERVICES,      *                          and/or chronic inflammatory
                         *                          demyelinating polyneuropathy
             Respondent. *                          (“CIDP”).
*********************

Anne Toale, Maglio, Christopher & Toale, P.A., Sarasota, FL, for Petitioner;
Amy Kokot, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 4, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Alfonso Pacheco on May 7, 2013. In his
petition, Mr. Pacheco alleged that the influenza (“flu”) vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on October 20, 2010, caused him to develop Guillain-Barré syndrome
(“GBS”), and/or chronic inflammatory demyelinating polyneuropathy (“CIDP”),
and/or any other related neurological injury. Petitioner further alleges that he
experienced the residual effects of these injuries for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages as a result of his condition.




       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Respondent denies that the flu vaccine administered on or about October 20,
2010, is the cause of petitioner’s alleged GBS and/or CIDP and/or any other injury
or his current condition.

        Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation to be reasonable and adopts
it as the decision of the Court in awarding damages on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $475,000.00 in the form of a check payable to petitioner,
       Alfonso Pacheco. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-322V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00322-UNJ Document 65 Filed 09/04/15 Page 1 of 5
Case 1:13-vv-00322-UNJ Document 65 Filed 09/04/15 Page 2 of 5
Case 1:13-vv-00322-UNJ Document 65 Filed 09/04/15 Page 3 of 5
Case 1:13-vv-00322-UNJ Document 65 Filed 09/04/15 Page 4 of 5
Case 1:13-vv-00322-UNJ Document 65 Filed 09/04/15 Page 5 of 5